358 F.2d 312
Elsie C. WILLIS and Grace Shaull, Appellants,v.Ann M. COLEMAN et al., Appellees.
No. 22563.
United States Court of Appeals Fifth Circuit.
April 11, 1966.

Appeal from the United States District Court for the Northern District of Georgia; Frank A. Hooper, Judge.
Ralph H. Hicks and Smith, Ringel, Martin & Lowe, Atlanta, Ga., for appellants.
Slaton Clemmons, Asst. U. S. Atty., Freeman D. Mitchell, Atlanta, Ga., for appellees.
Before TUTTLE, Chief Judge, THORNBERRY, Circuit Judge, and LYNNE, District Judge.
PER CURIAM:


1
Upon a careful consideration of the testimony touching on the mental capacity of the deceased veteran to change the beneficiary of his government insurance policy from his wife to his two sisters, we conclude that there was sufficient evidence for the trial court to submit this issue to the jury. We conclude also that in doing so, the trial court did not err in charging the law of insane delusion in light of the testimony adduced on behalf of the appellee.


2
The judgment is affirmed.